DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This action is in response to Application #16/071,211 filed on 19 July 2018.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication 2007/0115955 to Byer et al (Byer).
Regarding Claim 1, Byer discloses a firearm stock comprising:
a first control unit being an electronic control unit (36/34/38 at least paragraph 28);
a stock comb (fig.2);
a receptacle with at least one opening disposed in the stock comb and configured to receive a display device (fig.2, 2);
a display device housed in the receptacle and comprising a screen situated in an opening of the stock comb, disposed flush (at least paragraph 16, “…so that it is generally flush with the surface of the weapon stock…”) with the stock comb (fig.2, 2; at least paragraph 18), the display device being completely housed in the receptacle (fig.2);
a battery configured to be connected to the display device (8);
a second control unit configured to receive data from the first control unit and send the data to the display device (processor, see at least paragraph 16); and
Byer fails to specifically disclose, in the embodiment of Fig.2, a warning piece joined to a front part of the stock in the junction with a body of the firearm.  However, Byer discloses multiple structures that may also be incorporated into the stock system in at least paragraph 24, including “friendly fire avoidance”, 
Regarding Claims 2-3, Byer discloses the stock of claim 1, further comprising a wireless receiver and emitter configured to send and receive information between the second control unit (processor) and an external device (at least paragraph 21).
Regarding Claim 4, Byer discloses the stock of claim 1, further comprising a sound signal device connected to the second control unit (at least paragraph 24).
Regarding Claims 5-6, Byer discloses the stock of claim 1, further comprising a GPS receiver (6) connected to the second control unit (processor, see at least paragraphs 20-24).

Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication 2007/0115955 to Byer et al (Byer) in view of US Patent Application Publication 2008/0039962 to McRae.
Regarding Claims 7-9, Byer discloses the stock of claim 1, but fails to specifically disclose multiple display elements (LEDs) connected to the second control unit distributed throughout a perimeter of the warning piece.  However, McRae discloses a firearm data system comprising a processor connected to LEDs (Abstract, at least paragraph 54, see fig.8, 106/108 and fig.12), and discloses the system may be . 

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication 2007/0115955 to Byer et al (Byer) and US Patent Application Publication 2008/0039962 to McRae in view of NPL (https://www.thetruthaboutguns.com/gear-review-burris-speedbead-first-impressions/) 29 SEP 2011.
Regarding Claim 10, Byer and McRae disclose the stock of claim 7, but fail to specifically disclose that the warning piece is ring-shaped and facilitates the coupling of the body of the firearm therein for joining with the stock.  However, NPL discloses a ring-shaped mounting solution for mounting a base, which NPL shows attached to a reflex sight, between a firearm action and stock, for the advantage of mounting the sight just in front of a user’s eye when in use.  It would have been obvious to one having ordinary skill, to substitute the sight on the ring-shaped mounting base for LEDs of McRae in order to place the LEDs in line with a shooter’s eye for greater visibility of the LEDs.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see attached PTO-892 for pertinent art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN D COOPER whose telephone number is (571)270-3998.  The examiner can normally be reached on M-F: 7:30 - 4:30 MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TROY CHAMBERS can be reached on 571-272-6874.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JOHN COOPER/Primary Examiner, Art Unit 3641